DETAILED ACTION
Allowable Subject Matter
Claims 1–5 are allowed. Claims 1-5 have been amended in the amendment filed by Applicant on March 1st, 2021.
In the interest of compact prosecution, a series of interviews were conducted with Applicant from March 22nd-March 26th, 2021. The Office suggested an Examiner’s amendment to distinguish over the prior art of record. Please refer to the Interview Summary of October 11th, 2018 for further details. Applicant confirmed the acceptance of the Examiner’s amendment on March 1st, 2021 with the filing of a supplementary amendment.

Response to Amendment
Applicant's amendments to claims 1–5 filed on February 14th, 2021 and to claims 1-5 later filed on March 1st, 2021 are both accepted because no new matter has been entered.
Applicant’s amendments to the Specification on March 1st, 2021 are accepted and the objections are withdrawn. No new matter has been entered.
The amendments to the Drawings filed on March 1st, 2021 are accepted and the Drawing objections are withdrawn.
The rejections of claims 1-5 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a divergent hologram plate comprising a light shield with many holes the size of several microns to diverge the scanned beams, in combination with all other limitations
Although Yamakawa Fig. 2 teaches a scanner 30, a diverging plate 50, and a combiner 62, the diverging plate 50 is made up of a microlens array for exit pupil expansion. From Yamakawa par. 37, the hole aperture array 55 is used only as a light shield, not for diverging. No other prior art teaches diverging using minute holes. Sverdrup/Belenkii uses holograms to generate exit pupil expansion, and Tremblay uses diverging light beams for exit pupil expansion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646